Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-10 are pending.

Restriction/election
	The applicant has responded on 01/29/2022 to the requirement for election of species by electing SEQ ID NO: 1 and 2, without traverse.  

Gene Nomenclature
The instant application points out SEQ ID NO: 7 and 8 as the forward and reverse primer of AaWRKY75b (Page 10), which have the same base pairs as the same primer for SEQ ID NO: 1. Therefore it is being interpreted that SEQ ID NO: 1 is WRKY75b. 


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "homology" in claims 1 and 2 is a relative term which renders the claim indefinite.  The term "homology" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it could be interpreted that all aliphatic amino acids, or the nucleic acids which encode them, share greater than 90% homology or whether species of the genus would necessarily have more in common. Amending the claims to read “identity” instead of “homology” would obviate this rejection.
Dependent claims which fail to cure the deficiencies are also rejected.

Scope of Enablement- How to use
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the products comprising a DNA construct with a nuecleic acid of SEQ ID NO: 1 that encodes a polypeptide of SEQ ID NO: 2, does not provide enablement for using products comprising a nucleic acid of SEQ ID NO: 1, encoding SEQ ID NO: 2 that is not able to confer the phenotype associated phenotype. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to the products comprising a DNA construct encoding a polypeptide of SEQ ID NO: 2 regardless of whether DNA is able to confer any useful phenotype to a plant of the polypeptide encoded by said DNA has any function whatsoever.
The applicant teaches that expression of the polypeptide of SEQ ID NO: 2 leads to increased density of secretory glandular` trichomes in plants compared to control (Fig. 2, page 7 Brief Description of the Drawings of Fig. 2).
Applicants do not teach how one of skill in the art could use any of the products that comprise a DNA encoding SEQ ID NO: 2 wherein the polypeptide encoded by the DNA construct is non-functional.  
The state-of-the-art is such that one of skill in the art cannot predict how one of skill in the art could use any of the products that comprise a DNA encoding a polypeptide with as little identity as 80% of SEQ ID NO: 2 wherein the polypeptide encoded by the DNA is non-functional. Guo et al 2004 (PNAS 101: p. 9205-9210) teach that function cannot be predicted from sequence alone, and even a single nucleotide change can abolish or alter function of a protein. Guo et al finds an inactivation probability for each amino acid change of a specific protein to be 34% (p.9209, last paragraph), though this number differs for all proteins. In fact, the inactivation probability for a specific protein cannot easily be predicted from sequence or structure alone. Given this, there is a high likelihood that allowing 20% of the amino acids of the 195 residue-long sequence of SEQ ID NO: 2, which would be 39 amino acids, could lead to a functional change in the protein.
Given the lack of guidance in the instant specification, undue trial and error experimentation would have been required for one of ordinary skill in the art to use the claimed invention throughout the broad scope of the claims.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.

Written Description
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant claims a nucleotide sequence derived from SEQ ID NO: 1, an amino acid sequence derived from SEQ ID NO: 2 and methods of using the sequences. 
The applicant claims a nucleotide and amino acid sequence with 80% homology to SEQ ID NO: 1 and 2, respectively and methods of using the sequences.
The applicant claims a method of using a sequence for increasing the density of secretory glandular trichomes in plants and several plants in which to use the method.
The applicant has described obtaining SEQ ID NO: 1 by amplifying the AaWRKY75b gene of Artemisia (example 2, page 9).  The applicant has described overexpressing AaWRKY75b in Artemisia annua (example 5, pages 11-12). The applicant described observing an increased trichome density in artemisia (example 7 and 8, pages 13-15). The applicant has described that AaWRKY75b was found to have homology with genes of several other species (Example 9, bridging pages 15-16).  The applicant has described transforming Artemisia annua plants with MsWRKY75b (SEQ ID NO: 3) and MhWRKY75b (SEQ ID NO: 5) genes (Example 16, page 18). Therefore, the applicant has only shown transformation of Artemisia annua with only three specific WRKY75b sequences.
The applicant has not described the extremely broad genus which has been claimed. As claimed, any nucleotide and amino acid sequences with as little as two successive bases or residues in common with SEQ ID NO: 1 or 2 are included in the scope of the claims. The applicant has not described expressing any sequence in any of the members of the Markush group of plants in claim 4 with the exception of Artemisia annua. 
Therefore, given the limited working examples and a lack of description of structures relevant to the instantly claimed invention, one of ordinary skill in the art would not have recognized the applicant to be in possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Chen et al. New Phytologist. 214: 304-316. 2017) as evidenced by Shen (Shen et al. New Phytologist. 210: 1269-1281. 2016).
	Claim 1 includes a nucleotide sequence of SEQ ID NO: 1.
	Claim 2 includes a nucleotide sequence of SEQ ID NO: 2. 
Claim 3 includes a method of using the sequence of claim 1 by increasing density of secretory glandular trichomes in plants.
	 Claim 5 includes a method of increasing a density of secretory glandular trichomes in plants by transforming a plant with an Agrobacterium tumefaciens-carried vector for expressing SEQ ID NO: 1 and calculating the resulting density of secretory glandular trichomes.
Claim 10 includes the method of claim 5 wherein the plant is Artemisia annua and quantifying artemisinin content is by HPLC ELSD.
	Regarding claim 1, Chen discloses WRKY 2 (accession KX465129), which shares 100% identity with 668 base pair-long instant SEQ ID NO: 1. See alignment below.
	Regarding claim 2, Chen discloses the protein of WRKY 2 (accession APR73463), which shares 100% identity with 195 residue-long instant SEQ ID NO: 2. See alignment below.  
Regarding claims 3, 5 and 10, Chen teaches transforming a plant, A. annua, increasing density of secretory glandular trichomes in plants (page 308, right column, paragraph 2) with A. tumefaciens to express WRKY75b (page 307, right column, paragraph 2). Chen discloses quantifying the atemisinin content using HPLC as described by Shen. Shen provides evidence that the analytical method used ELSD to quantify (page 1272, right column, paragraph 3).
Therefore, claims 1-3, 5 and 10 are anticipated by Chen taken with evidence from Shen.

    PNG
    media_image1.png
    615
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    633
    media_image2.png
    Greyscale

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al. New Phytologist. 214: 304-316. 2017) in view of Escobar-Bravo (Escobar-Bravo et al.. Frontiers in Plant Science. 7(1732): 1-16. 2016.
The limitations of the claims which claim 4 is dependent on are addressed in the rejection under 35 USC 102(a)(1) over Chen. 
Claim 4 includes the method of claim 3 wherein the plant is Solanum lycopersicum. 
Chen does not teach increasing the trichome density in Solanum lycopersicum.
Escobar-Bravo teaches expression of a trichome-based resistance trait in Solanum lycopersicum.
It would have been obvious to combine the teaching of Escobar-Bravo with the transformation of an A. annua plant of as taught by Chen because the disease resistance trait of being trichome-based would be expected to further result in disease resistance with an increased density of trichomes.  
Therefore, claim 4 is obvious over Chen in view of Escobar-Bravo.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al. New Phytologist. 214: 304-316. 2017) in view of the prior art and Movahedi (Movahedi et al. “An efficient Agrobacterium-mediated transformation system for poplar”. International Journal of Molecular Sciences. 15: 10780-10793. 2014).
Claims 6-9 are drawn to standard cloning and plant transformation methodologies methodologies. The steps recited in the claims all have been customarily practiced in the art for decades. Claims 6-9 all depend from claim 5.
Chen teach all the limitations of claim 5. 
Chen does not teach each of the limitations of claims 6-9 but takes official notice as to these limitations as they have been routine in the art for so long. The Examiner is happy to provide references to this effect if requested by Applicant. (Note that providing such references will not constitute a new grounds of rejection). Below the Examiner has provided a reference to a gene cloning a plant transformation study by Movahedi as an example of how routine the recited limitations are. 
Movahedi teaches use of freeze-thaw method with Agrobacterium (page 10785, paragraph 2).
Movahedi teaches use of BamH1 and Xba1 restriction enzymes (page 10788, paragraph 1).
It would have been obvious at the time of filing to use standard cloning a transformation steps which have long been practiced in the art
Therefore, claims 6-9 are obvious over Chen in view of the prior art and Movahedi.

Conclusion
	Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662               
                                                                                                                                                                                      
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663